  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 1 of 11. PageID #: 83




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 BRIAN A. BRYANT, et al.,                           CASE NO. 1:20-CV-02214

                                Plaintiffs,
                -vs-                                JUDGE PAMELA A. BARKER


 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, et al.,     MEMORANDUM OF OPINION AND
                                ORDER
                    Defendants.


       This matter comes before the Court upon the Motion to Transfer Venue (“Motion to

Transfer”) of Defendants Robert Shepherd (“Shepherd”) and Dakota Carriers, Inc. (“Dakota

Carriers”) (collectively, the “Moving Defendants”), filed on October 13, 2020. (Doc. No. 8.) On

October 30, 2020, Plaintiffs Brian Bryant and Ginger Bryant (collectively, “Plaintiffs”) filed a Joint

Motion to Remand and Brief in Opposition to the Moving Defendants’ Motion to Transfer (“Motion

to Remand”), to which the Moving Defendants replied on November 30, 2020. (Doc. Nos. 12, 19.)

For the following reasons, Plaintiffs’ Motion to Remand (Doc. No. 12) is GRANTED IN PART and

DENIED IN PART, and the Moving Defendants’ Motion to Transfer (Doc. No. 8) is GRANTED.

  I.   Background

       Plaintiffs allege that on September 5, 2018, in the Township of Antrim, Wyandot County,

Ohio, Shepherd was operating a motor vehicle and made an improper U-turn and/or otherwise

negligently caused a collision with a motor vehicle being driven by Brian Bryant. (Doc. No. 1-1 at ¶

2.) According to Plaintiffs, Shepherd was acting in the course and scope of his employment with

Dakota Carriers when the collision occurred. (Id. at ¶ 6.) As a result of the accident, Plaintiffs allege
  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 2 of 11. PageID #: 84




that Brian Bryant required medical care and suffered severe and permanent personal injuries, a loss

of time and income from employment, great pain of body and mind, a loss of enjoyment of life, and

mental anguish, and that Ginger Bryant suffered a loss of her husband’s care, comfort, services, and

consortium. (Id. at ¶¶ 4, 17.)

       On August 28, 2020, Plaintiffs filed a Complaint in the Court of Common Pleas of Cuyahoga

County, Ohio against Shepherd and Dakota Carriers, as well as Defendants State Farm Automobile

Insurance Company (“State Farm”), Community Insurance Company (“Community Insurance”),

John Does 1-5, and John Doe Corporation 1. (Doc. No. 1-1.) Plaintiffs set forth a claim for

negligence against Shepherd and a claim for negligent entrustment against Dakota Carriers. (Id. at

¶¶ 2-3.) Plaintiffs also allege that Dakota Carriers is vicariously liable for the negligence of its

employee, Shepherd. (Id. at ¶¶ 6-7.) With respect to State Farm, Plaintiffs allege that Brian Bryant

was insured under a motor vehicle policy issued by State Farm and that Plaintiffs are entitled to

uninsured/underinsured coverage under the State Farm policy, as Dakota Carriers may be an

underinsured motorist as defined in the policy. (Id. at ¶¶ 13-15.) Finally, with respect to Community

Insurance, Plaintiffs allege that Brian Bryant was insured under a health insurance policy issued by

Community Insurance and that “there may be a justiciable issue and/or controversy between Plaintiffs

and Community Insurance Company concerning any subrogation and/or reimbursement provisions

contained in the policy pertaining to the payment of benefits to Plaintiffs, or on their behalf, under

the health insurance portion of the policy.” (Id. at ¶¶ 22-23.) Plaintiffs seek a declaratory judgment

against Community Insurance concerning the rights and obligations of the parties pursuant to the

terms of the insurance policies involved. (Id. at Pg. 8.)




                                                   2
  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 3 of 11. PageID #: 85




        On September 30, 2020, the Moving Defendants removed the state court action to this Court

on the basis of diversity jurisdiction. (Doc. No. 1.) Shortly thereafter, on October 13, 2020, the

Moving Defendants filed their Motion to Transfer, requesting that the Court transfer this case to the

Western Division of the United States District Court for the Northern District of Ohio. (Doc. No. 8.)

On October 30, 2020, Plaintiffs filed their Motion to Remand, seeking a remand of the case and,

alternatively, opposing the Moving Defendants’ transfer request. (Doc. No. 12.) The Moving

Defendants replied to Plaintiffs’ filing on November 30, 2020. (Doc. No. 19.) State Farm and

Community Insurance have not responded to either the Moving Defendants’ Motion to Transfer or

Plaintiffs’ Motion to Remand.

 II.    Plaintiffs’ Motion to Remand

            a. Standard of Review

        The Court will consider Plaintiffs’ Motion to Remand first, as jurisdiction is a threshold matter

that must be decided before the Court may rule on other issues. See Ruhrgas AG v. Marathon Oil

Co., 526 U.S. 574, 577 (1999) (“The requirement that jurisdiction be established as a threshold matter

. . . is inflexible and without exception . . . for [j]urisdiction is power to declare the law, and [w]ithout

jurisdiction the court cannot proceed at all in any cause.”) (internal quotations and citations omitted).

        Pursuant to 28 U.S.C. § 1447(c), “[i]f at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.” In addition, “[a]s a court

of limited jurisdiction, a federal district court must proceed cautiously in determining that it has

subject matter jurisdiction.” Petrofski v. Chrysler LLC, No. 5:07CV3619, 2008 WL 5725581, at *2

(N.D. Ohio Jan. 17, 2008). Accordingly, “[a]ll doubts as to the propriety of removal are resolved in

favor of remand.” Coyne v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999). The party seeking


                                                     3
  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 4 of 11. PageID #: 86




removal also bears the burden of showing that federal jurisdiction exists. See Rogers v. Wal-Mart

Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000). A court “has wide discretion to allow affidavits,

documents and even a limited evidentiary hearing to resolve disputed jurisdictional facts.” Ohio Nat’l

Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990).

           b. Analysis

       In their Motion to Remand, Plaintiffs assert that federal jurisdiction is lacking because there

is not complete diversity among the parties. (Doc. No. 12 at 4-7.) Specifically, Plaintiffs contend

that they are citizens of Ohio and that Defendant Community Insurance is a citizen of Ohio as well.

(Id.) As such, Plaintiffs argue the case should be remanded. (Id.) The Moving Defendants offer

three arguments in response. First, the Moving Defendants appear to challenge whether Community

Insurance is actually a citizen of Ohio, arguing that Community Insurance did not admit to Plaintiffs’

allegations regarding its Ohio connections in its Answer to Plaintiffs’ Complaint and that Community

Insurance is a subsidiary of an out-of-state entity. (Doc. No. 19 at 5-6; Doc. No. 1-1 at ¶ 20; Doc.

No. 6 at ¶ 20.) Second, even if Community Insurance is a citizen of Ohio, the Moving Defendants

argue that its citizenship should not be considered because Plaintiffs have fraudulently joined

Community Insurance to this litigation for the sole purpose of defeating diversity jurisdiction. (Doc.

No. 19 at 5.) Finally, the Moving Defendants argue that the Court also may retain diversity

jurisdiction by severing the claim against Community Insurance under Fed. R. Civ. P. 21 because

Community Insurance is not a necessary party to the action. (Id. at 6.) Upon review of the parties’

arguments, the Court concludes that Community Insurance is a dispensable party, the claim against




                                                  4
  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 5 of 11. PageID #: 87




it should be severed pursuant to Rule 21 and remanded to state court, and, as a result, the Court has

jurisdiction over the remaining parties.1

        Initially, the Court notes that diversity jurisdiction exists when Community Insurance’s

citizenship is not considered. Federal courts have jurisdiction over all civil actions (1) “where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs;” and (2)

the case is between “citizens of different States.” 28 U.S.C. § 1332(a). Here, there is no dispute that

the amount in controversy exceeds $75,000 and that Plaintiffs are citizens of Ohio, while Shepherd

is a citizen of Nebraska, Dakota Carriers is a citizen of South Dakota, and State Farm is a citizen of

Illinois and Indiana. (See Doc. No. 1 at ¶ 2.) Accordingly, as between Plaintiffs and Shepherd,

Dakota Carriers, and State Farm, the requirements for diversity jurisdiction are satisfied.

        Complete diversity as required for federal jurisdiction is ruined, however, by the presence of

Community Insurance as a defendant in Plaintiffs’ Complaint, as Community Insurance is also

allegedly a citizen of Ohio. (See id.; Doc. No. 1-1 at ¶ 20.) But “Rule 21 of the Federal Rules of

Civil Procedure permits a district court to retain diversity jurisdiction over a case by dropping a

nondiverse party if that party’s presence in the action is not required under Federal Rule of Civil

Procedure 19.” Safeco Ins. Co. of Am. v. City of White House, Tenn., 36 F.3d 540, 545 (6th Cir.

1994); accord Soberay Mach. & Equip. Co. v. MRF Ltd., Inc., 181 F.3d 759, 763 (6th Cir. 1999)

(“[I]t is appropriate to drop a nondiverse and dispensable party from litigation in order to achieve

diversity.”); Willacy v. Marotta, No. 1:14 CV 1858, 2014 WL 7338770, at *4 (N.D. Ohio Dec. 22,




1
  As such, the Court need not address the Moving Defendants’ alternative arguments regarding fraudulent joinder and
Community Insurance’s true citizenship.
                                                        5
  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 6 of 11. PageID #: 88




2014) (“Under Rule 21 of the Federal Rules of Civil Procedure, a court can retain jurisdiction by

severing claims against non-diverse dispensable defendants.”).

       Thus, to determine whether Community Insurance may be dropped as a party to achieve

diversity, the Court must ascertain whether it is an indispensable party under Fed. R. Civ. P. 19. See

Joseph v. Baxter Int’l Inc., 614 F. Supp. 2d 868, 872 (N.D. Ohio 2009). This determination involves

a two-step process:

       First, under Rule 19(a), it is assessed whether the party is necessary for just
       adjudication. A party is necessary if: “(1) complete relief cannot be given to existing
       parties in his absence; (2) disposition in his absence may impair his ability to protect
       his interest in the controversy; or (3) his absence would expose existing parties to
       substantial risk of double or inconsistent obligations.” DeGidio, 2009 WL 1867676,
       at *3 (N.D.Ohio June 29, 2009) (citing Safeco Ins. Co., 36 F.3d at 546; Fed.R.Civ.P.
       19(a)). Second, if the party is determined to be necessary, the Court proceeds to Rule
       19(b) to ascertain whether he is indispensable by considering whether: 1) a judgment
       rendered in the party’s absence would prejudice the available party; 2) such prejudice
       could be lessened or avoided; 3) a judgment rendered in the party’s absence would be
       adequate; and 4) the plaintiff has an adequate remedy if the action is dismissed for
       nonjoinder. Id. (citing Soberay, 181 F.3d at 764).

Willacy, 2014 WL 7338770, at *4.

       Significantly, courts have held that while partial subrogees are necessary parties under Rule

19(a), they are not indispensable under Rule 19(b). Baker v. Minnesota Mining and Mfg. Co., Inc.,

99 F. App’x 718, 723 (6th Cir. 2004) (“As a partial subrogee, the Special Fund is not an indispensable

party: it can recover whatever it is owed in a separate action against plaintiffs Asher and Adams, if

they prevail in this case.”), overruled on other grounds by Blackburn v. Oaktree Capital Mgmt., LLC,

511 F.3d 633 (6th Cir. 2008); Snyder Dev. Co. v. AutoZone, Inc., No. 2:18-cv-1274, 2019 WL

1115034, at *4 (S.D. Ohio Mar. 11, 2019) (“The Sixth Circuit has held that although a partial

subrogee is a necessary party under Rule 19(a), it generally is not indispensable under Rule 19(b).”);



                                                  6
    Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 7 of 11. PageID #: 89




see also Fed. Ins. Co. v. Benchmark Bank, No.: 2:17-cv-135, 2018 WL 527285, at *3 (S.D. Ohio Jan.

24, 2018).

         In this case, Plaintiffs seek a declaratory judgment against Community Insurance concerning

the parties’ rights under Brian Bryant’s insurance policy, as they allege that “there may be a justiciable

issue and/or controversy between Plaintiffs and Community Insurance Company concerning any

subrogation and/or reimbursement provisions contained in the policy pertaining to the payment of

benefits to Plaintiffs, or on their behalf, under the health insurance portion of the policy.” (Doc. No.

1-1 at ¶ 23.) As a partial subrogee that may be entitled to a portion of any recovery that Plaintiffs

obtain from the Moving Defendants, Community Insurance is likely a necessary party under Rule

19(a), but it is not an indispensable party under Rule 19(b). Because Community Insurance is a

dispensable party, the Court may sever the claim against it and perfect diversity jurisdiction over the

remaining parties.2 The Court also finds it is appropriate to do so in this case, as the action against

the Moving Defendants concerning the alleged negligent operation of a vehicle is distinct from

Plaintiffs’ declaratory judgment action against Community Insurance concerning a potential

subrogation claim on paid medical benefits. As such, Plaintiffs’ Motion to Remand is denied, except

as to their action against Community Insurance, which is severed and remanded to state court.

III.     The Moving Defendants’ Motion to Transfer

         In the Moving Defendants’ Motion to Transfer, they argue that transferring this case to the

Western Division of the United States District Court for the Northern District of Ohio is warranted




2
  Plaintiffs assert that Community Insurance is a real party in interest such that its citizenship must be considered for
purposes of assessing diversity jurisdiction. (Doc. No. 12 at 5-6.) Even assuming that is true, however, it does not affect
the Court’s assessment as to whether Community Insurance is a dispensable party that may be dropped from the action
pursuant to Rule 21.
                                                            7
     Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 8 of 11. PageID #: 90




for two reasons. First, they contend that the Eastern Division in which this Court sits is not a proper

venue and, therefore, pursuant to 28 U.S.C. § 1406(a), transfer to the Western Division as the only

proper venue for the action is required. (Doc. No. 8 at 2-3.) Alternatively, the Moving Defendants

assert that even if venue is proper in this Court, the case should be transferred for the convenience of

the parties and witnesses and in the interests of justice pursuant to 28 U.S.C. § 1404(a). (Id. at 3-5.)

In response, Plaintiffs argue that venue is proper in Cuyahoga County, which is within the Eastern

Division, because Dakota Carriers is a foreign corporation that failed to obtain a license to conduct

business in Ohio and therefore can be sued in any Ohio county where it conducted business. (Doc.

No. 12 at 3-4.) Plaintiffs do not respond to the Moving Defendants’ arguments regarding whether

transferring the action to the Western Division would be more convenient for the parties and

witnesses or serve the interests of justice. Even assuming, arguendo, that Plaintiffs are correct in

their assertion that this action was properly brought in Cuyahoga County and venue in this Court is

not improper, the Court still finds that transfer to the Western Division is warranted under § 1404(a)

based on the private and public interest factors discussed below.3

           Where venue is properly in the transferor court, as Plaintiffs contend, 28 U.S.C. § 1404(a)

governs transfer. Keybanc Capital Markets v. Alpine Biomed Corp., No. 1:07 CV 1227, 2008 WL

828080, at *7 (N.D. Ohio Mar. 26, 2008). Pursuant to § 1404(a), “[f]or the convenience of parties

and witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” 28 U.S.C. § 1404(a). “As § 1404(a) permits

transfer only to a ‘district or division where [the case] might have been brought,’ the Court must first




3
    Accordingly, the Court need not address the parties’ arguments regarding whether venue in this Court is improper.
                                                             8
  Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 9 of 11. PageID #: 91




determine whether the action originally could have been filed in the proposed transferee court.”

Keybanc, 2008 WL 828080, at *7. None of the parties dispute that this case could have been brought

in the Western Division such that this threshold requirement under § 1404(a) is satisfied. See Picker

Int’l, Inc. v. Travelers Indem. Co., 35 F. Supp. 2d 570, 572 (N.D. Ohio 1998).

       Next, when considering a motion brought under § 1404(a), a district court evaluates factors

related to “the convenience of the parties and various public-interest considerations.” Atl. Marine

Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 62 (2013). “Factors relating to

the parties’ private interests include ‘relative ease of access to sources of proof; availability of

compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing,

witnesses; possibility of view of premises, if view would be appropriate to the action; and all other

practical problems that make trial of a case easy, expeditious and inexpensive.’” Id. at 62 n.6 (quoting

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). Public-interest factors include “the

administrative difficulties flowing from court congestion; the local interest in having localized

controversies decided at home; [and] the interest in having the trial of a diversity case in a forum that

is at home with the law.” Id. (quoting Piper, 454 U.S. at 241 n.6.) Additionally, “[t]he Court must

also give some weight to the plaintiffs’ choice of forum.” Id. “However, when the chosen forum is

not the plaintiff’s residence, this choice is given less consideration.” Cescato v. Anthem, Inc., No.

1:05–cv–2004, 2005 WL 3487974, at *2 (N.D. Ohio Dec. 21, 2005). The party requesting the transfer

“bears the burden of proof to show the factors weigh ‘strongly’ in favor of transfer.” Goodrich Corp.

v. Winterthur Int’l Am. Ins. Co., No. 5:02–cv–367, 2002 WL 31833646, at *6 (N.D. Ohio June 17,

2002) (quoting Picker Int’l, 35 F. Supp. 2d at 573). After weighing the relevant private and public

factors, the court must then “decide whether, on balance, a transfer would serve ‘the convenience of


                                                   9
 Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 10 of 11. PageID #: 92




parties and witnesses’ and otherwise promote ‘the interest of justice.’” Atl. Marine, 571 U.S. at 62-

63 (quoting 28 U.S.C. § 1404(a)).

       In the instant matter, the only factor that weighs against transfer is Plaintiffs’ choice of forum.

However, according to Plaintiffs’ Complaint, Plaintiffs reside in Upper Sandusky, Ohio, which is

within the Western Division. (Doc. No. 1-1 at Pg. 2.) In addition, the accident at issue occurred in

the Western Division. (Id. at ¶ 2.) Because Plaintiffs are not residents of the Eastern Division or

Cuyahoga County and the operative events did not take place in the Eastern Division, their choice of

forum is given less weight and considered in the same manner as other factors. See Cescato, 2005

WL 3487974, at *2; Central States, Se. & Sw. Areas Health & Welfare Fund v. Guarantee Trust Life

Ins. Co., 8 F. Supp. 2d 1008, 1011 (N.D. Ohio 1998).

       Several of the other private interest factors favor a transfer to the Western Division. While

the remaining Defendants in this action all reside out of state, Plaintiffs’ themselves reside in the

Western Division, as noted above. Likewise, it appears that most, if not all, of the evidence and

potential witnesses are located within Western Division. For example, according to the Moving

Defendants, the emergency care providers that treated Brian Bryant at the scene of the accident are

located in Wyandot County, Ohio, and Brian Bryant was transported to Allen County, Ohio for

hospital and rehabilitative care. (Doc. No. 8 at 3-4.) Both counties are within the Western Division.

See Local Rule 3.8. Thus, the convenience of the parties, convenience of the witnesses, and ease of

access to sources of proof all support a transfer to the Western Division.

       Further, public interest considerations also support a transfer. There is a preference for

“resolving controversies in their locale.” Central States, 8 F. Supp. 2d at 1011. Indeed, justice is

better served if the locale where the “case finds its center of gravity” adjudicates the matter. North


                                                   10
 Case: 1:20-cv-02214-PAB Doc #: 20 Filed: 01/06/21 11 of 11. PageID #: 93




Am. Demolition Co. v. FMC Corp., No. 5:05CV0104, 2005 WL 1126747, at *3 (N.D. Ohio Apr. 28,

2005). Here, the material aspects of this matter, including the location of the accident, the Plaintiffs

themselves, and many, if not all, of the witnesses, are located within the Western Division.

        Considering all of the factors together, only Plaintiffs’ choice of forum weighs against

transfer, but they do not reside in their chosen forum, nor did the operative facts occur there, and

numerous other factors support a transfer. Accordingly, the Court finds that the relevant private and

public factors weigh strongly in favor of transferring this action to the Western Division, and the

Court will grant the Moving Defendants’ Motion to Transfer.

IV.     Conclusion

        For the reasons set forth above, Plaintiffs’ Motion to Remand (Doc. No. 12) is GRANTED

IN PART and DENIED IN PART. Plaintiffs’ Motion to Remand is GRANTED as to Plaintiffs’

action against Community Insurance, which is severed and remanded to state court, and DENIED in

all other respects.

        The Moving Defendants’ Motion to Transfer (Doc. No. 8) is GRANTED as to the remaining

parties and claims. The Court ORDERS this case transferred, pursuant to 28 U.S.C. § 1404(a), to the

Western Division of the United States District Court for the Northern District of Ohio.

        IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: January 6, 2021                                  U. S. DISTRICT JUDGE




                                                  11
